Citation Nr: 0824053	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-33 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of VA survivors' and dependents' 
educational assistance benefits (Chapter 35 benefits) in the 
calculated amount of $618.00 was properly created.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
September 1974; he died in October 1989.  The appellant is 
his surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The appellant was initially enrolled in 10 semester 
credit hours at San Antonio College for the period from 
August 22, 2005, through December 11, 2005.

2.  On October 18, 2005, San Antonio College amended the 
appellant's initial enrollment certification to 9 semester 
credit hours for the period from August 22, 2005, through 
December 11, 2005.  

3.  On October 19, 2005, San Antonio College notified VA that 
the appellant reduced her semester credit hours from 9 credit 
hours to 6 credit hours during the add/drop period, effective 
August 25, 2005.

4.  Effective September 1, 2005, VA reduced the appellant's 
Chapter 35 education benefits to reflect the reduction in her 
semester credit hours.

5.  Chapter 35 education benefits were paid to the appellant 
in the amount of $1845.00 for the period from September 1, 
2005, through November 30, 2005, at a monthly rate of $603.00 
for the period from September 1, 2005 through September 30, 
2005, and at a monthly rate of $621.00 for the period from 
October 1, 2005, through November 30, 2005.

6.  The appellant was entitled to chapter 35 education 
benefits in the amount of $1227.00 for the period from 
September 1, 2005, through November 30, 2005, at a monthly 
rate of $401.00 for the period from September 1, 2005 through 
September 30, 2005, and at a monthly rate of $413.00 for the 
period from October 1, 2005, through November 30, 2005.


CONCLUSION OF LAW

The overpayment of VA educational assistance benefits in the 
amount of $618.00 was properly created.  38 U.S.C.A. §§ 3482, 
3532, 3542(a), 3677, 3680, 3687, 3688 (West 2002); 38 C.F.R. 
§§ 21.3131, 21.3132, 21.4135(s), 21.4270(c) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of her challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

The facts in this case are not in dispute.  The appellant was 
initially enrolled in 10 semester credit hours at San Antonio 
College for the period from August 22, 2005, through December 
11, 2005.  VA Form 22-1999 ("Enrollment Certification") 
received June 14, 2005.  On October 18, 2005, VA received 
notice from San Antonio College that it was amending the 
appellant's initial enrollment certification to 9 semester 
credit hours for the period from August 22, 2005, through 
December 11, 2005.  Enrollment Certification received October 
18, 2005.  San Antonio College then notified VA on October 
19, 2005, that the appellant reduced her semester credit 
hours from 9 credit hours to 6 credit hours during the 
add/drop period, effective August 25, 2005.  VA Form 22-1999b 
("Notice of Change in Student Status") received October 19, 
2005.  It was noted that the appellant reduced her training 
because her credit-load was too heavy given the demands of 
raising a child.  VA notified the appellant by letter dated 
in November 2005 that her Chapter 35 educational assistance 
benefits would be reduced, effective September 1, 2005, to 
reflect her reduction in training on August 25, 2005.  

As of the date of the November 2005 letter, the appellant had 
already received Chapter 35 educational assistance benefits 
for the months of September, October, and November 2005.  
Given that prior to October 2005 VA had been notified that 
the appellant was enrolled in 10 semester credit hours, she 
was being paid at a monthly rate applicable to "3/4 time," or 
$603.00 for the period from September 1, 2005, through 
September 30, 2005, and $613.00 for the period from October 
1, 2005, through November 30, 2005.  See 38 C.F.R. § 21.4270 
(2007).  In other words, for the period from September 1, 
2005, through November 30, 2005, the appellant was paid 
Chapter 35 educational assistance benefits in the calculated 
amount of $1829.00.

Generally, VA will not pay survivors' and dependents' 
educational assistance benefits for a course from which an 
individual withdraws or receives a non-punitive grade which 
is not used in computing the requirements for graduation.  
38 U.S.C.A. § 3680 (West 2002); 38 C.F.R. § 21.3132(d)(1) 
(2007).  The effective date of a reduction in educational 
assistance benefits for individuals who reduce their training 
depends on a number of factors, including whether 
"mitigating circumstances" are found to exist.  38 U.S.C.A. 
§ 3680; 38 C.F.R. § 21.4135(s) (2007).  Pertinent to this 
appeal, if an individual reduces training by withdrawing from 
part of a course and (i) the reduction does not occur at the 
beginning of the term, (ii) the individual did not receive a 
lump-sum payment for the quarter, semester, term, or other 
enrollment period during which he or she reduced training, 
and (iii) there are "mitigating circumstances," the 
effective date of the reduction of benefits is the date on 
which an individual reduces training.  38 C.F.R. 
§ 21.4135(s)(3).  If an eligible person withdraws from a 
course during an add/drop period, VA will consider the 
circumstances which caused the withdrawal to be mitigating; 
eligible persons are not subject to any reporting 
requirements found in 38 C.F.R. § 21.3132(d)(1)(ii).  
38 C.F.R. § 21.3132(d)(5).  

In the present case, the appellant reduced her training from 
9 semester credit hours to 6 semester credit hours effective 
August 25, 2005.  Applying the above, the appellant's Chapter 
35 educational assistance benefits may have been reduced as 
of August 25, 2005.  See 38 C.F.R. § 21.4135(s)(3).  However, 
the RO, in its November 2005 letter, indicated that it was 
not reducing her educational assistance benefits until 
September 1, 2005.  

As of September 1, 2005, VA considered the appellant enrolled 
in 6 semester credit hours.  Under these circumstances, she 
was therefore entitled to received Chapter 35 educational 
assistance benefits at a monthly rate applicable to "less 
than 1/2 but more than 1/4 time," or $401.00 for the period from 
September 1, 2005, through September 30, 2005, and $413.00 
for the period from October 1, 2005, through November 30, 
2005.  See 38 C.F.R. § 21.4270 (2007).  In other words, for 
the period from September 1, 2005, through November 30, 2005, 
the appellant was entitled to Chapter 35 educational 
assistance benefits in the calculated amount of $1227.00.  
Comparing this figure to the benefits actually paid during 
this period, namely, $1829.00, the Board finds that an 
overpayment in the calculated amount of $618.00 was created.  

The Board is sympathetic to the appellant's disagreement with 
the creation of this debt.  More specifically, it 
acknowledges her frustration with the lag in time between 
when she notified the proper authorities at San Antonio 
College of her reduction in coursework and when San Antonio 
College notified VA.  However, she does not dispute the 
reduction in coursework, nor does she disagree with the 
calculated amount of the overpayment.  Rather, in asking that 
she not be held responsible for this debt, her contentions 
essentially constitute a theory of equitable relief.  See VA 
Form 9 received October 23, 2006.  However, the Board is 
without authority to grant relief on an equitable basis.  See 
38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  As the law, and not the evidence, is dispositive of 
this claim, her appeal must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The overpayment of Chapter 35 VA educational assistance 
benefits in the amount of $618.00 was properly created and 
the appeal is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


